         Case 1:20-cv-09980-MKV Document 17 Filed 02/18/21 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 
 JENISA ANGELES, on behalf of herself and all
 others similarly situated,

                           Plaintiff,                            1:20-cv-09980-MKV
                       -against-                               ORDER OF DISMISSAL
 HME MEDICAL SHOP, LLC,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a report from the mediator dated February 18, 2021, informing

the Court that the parties have reached a settlement in principle. Accordingly, IT IS HEREBY

ORDERED the Initial Pretrial Conference scheduled for March 5, 2021, at 11:00 AM is adjourned

sine die. IT IS FURTHER ORDERED that the above-captioned action is discontinued without

costs to any party and without prejudice to restoring the action to this Court’s calendar if the

application to restore the action is made by March 20, 2021. If no such application is made by

that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                    _________________________________
                                                    _ ____
                                                    __  _ _____
                                                             __________________
                                                                             ____
                                                                                _____
                                                                                   ____
                                                                                    ______
                                                                                        ___
Date: February 18, 2021                             MARY YKKAY
                                                             AY V VYSKOCIL
                                                                   YSKOCI
                                                                   YS       CIIL
      New York, NY                                  United States District
                                                           States Di strict Judge
                                                                   ist      Juddge
